Name: Commission Decision of 28 February 1989 authorizing the Kingdom of Spain to apply intra-Community surveillance to imports of certain television receivers originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  Europe;  international trade;  cooperation policy
 Date Published: 1989-03-09

 Avis juridique important|31989D0183Commission Decision of 28 February 1989 authorizing the Kingdom of Spain to apply intra-Community surveillance to imports of certain television receivers originating in certain third countries Official Journal L 065 , 09/03/1989 P. 0026 - 0026*****COMMISSION DECISION of 28 February 1989 authorizing the Kingdom of Spain to apply intra-Community surveillance to imports of certain television receivers originating in certain third countries (Only the Spanish text is authentic) (89/183/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof, Whereas Decision 87/433/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of imports covered by that Decision; Whereas, on 15 February 1989, a request was made to the Commission of the European Communities by the Spanish Government under Article 2 of Decision 87/433/EEC for authorization to introduce intra-Community surveillance for certain colour television receivers falling within CN codes 8528 10 73 and 8528 10 79, originating in China, Singapore, Hong Kong or Taiwan and put into free circulation in the Community; Whereas, in accordance with Article 1 (2) of Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports (2), as last amended by Regulation (EEC) No 1243/88 (3), Spain applies a system of quantitative restrictions on imports of the abovementioned products originating in the countries referred to in Annex 1 to the Regulation; Whereas, in accordance with Article 1 of Council Regulation (EEC) No 3420/83 (4), as last amended by Regulation (EEC) No 2273/87 (5) Spain applies a system of quantitative restrictions on imports of the abovementioned products originating in China; Whereas the information given by the Spanish authorities in support of this request has been examined closely by the Commission, in accordance with the criteria laid down in Decision 87/433/EEC; Whereas the Commission has examined in particular whether information was supplied regarding the likelihood of any rapid and unpredictable deflections of trade developing; Whereas this examination has shown that the conditions for the application of surveillance measures in respect of the products in question do exist; Whereas, therefore, the Kingdom of Spain should be authorized to make the imports concerned subject to prior intra-Community surveillance until 31 December 1989, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Spain is hereby authorized to introduce, until 31 December 1989, and in accordance with Decision 87/433/EEC, intra-Community surveillance of imports of the products indicated below and originating in China, Singapore, Hong Kong or Taiwan. // // // CN code // Description // // // 8528 10 73 8528 10 79 // Colour television receivers with integral tube, with a diagonal measurement of the screen exceeding 42 cm // // Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 28 February 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 35, 9. 2. 1982, p. 1.